HIGH-FREQUENCY DIELECTRIC HEATING ADHESIVE SHEET, AND ADHESION METHOD IN WHICH SAME IS USED

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-2, 4-5, 7, and 9-11, in the reply filed on April 20, 2022, is acknowledged.  Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022.

Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, line 4, –and – should be inserted before “illustration”.
Appropriate correction is required.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman et al. (US 3,925,126) in view of Stark et al. (US 2009/0127253).
Regarding claim 1, Leatherman et al. teach a high-frequency dielectric heating adhesive sheet comprising: a sheet-shaped base material (book case 14); a high-frequency dielectric adhesive layer (bonding agent comprising a dielectric susceptor material such as iron oxide applied to selected areas of the case 14, analogous to glue 27 of the first embodiment); and a decorative layer (buckram 25 or other flexible material forming the cover of the book) provided on an upper side of the sheet-shaped base material 14 (Abstract; Fig. 1; col. 2, LL. 4-6, LL. 11-14, LL. 17-18; col. 4, LL. 28-32, LL. 36-53, LL. 59-60), wherein the high-frequency dielectric adhesive layer 27 comprises: a thermoplastic resin as a component A; and a dielectric filler as a component B (col. 4, LL. 41-53).
Leatherman et al. teach that the component B may comprise particles (col. 4, LL. 50-53), but do not specifically teach a mean particle size or a melting point or a softening point of the component B.  However, Stark et al. also teach a high-frequency dielectric adhesive layer 19 comprising a thermoplastic resin 15 and a dielectric filler 13 (Abstract; [0061-0062, 0066]).  Stark et al. teach that a dielectric filler 13 having a mean particle size in a range from 1 to 30 µm ([0146-0147, 0149-0150, 0153]) and a thermoplastic resin 15 having a melting point in a range from 80 to 200 degrees C (Fig. 6; [0018, 0023, 0081]) provide an effective high-frequency dielectric adhesive layer, such that it would have been obvious to one of ordinary skill in the art to select properties in these ranges for the high-frequency dielectric adhesive layer 27 of Leatherman et al.  (The particular industrial standards recited for the measurement of these and subsequently claimed properties are considered equivalent to other conventional measurement techniques, such that these recitations are not found patentably distinguishing.)
Regarding claim 5, Leatherman et al. teach that a content of the component B is a value in a range from 5 parts by mass to 800 parts by mass relative to 100 parts by mass of the component A (col. 4, LL. 41-50).
Regarding claim 9, Leatherman et al. teach that the high-frequency dielectric adhesive layer 27, the sheet-shaped base material 14 and the decorative layer 25 are layered in this order (Fig. 1).
Regarding claim 11, Leatherman et al. teach that the decorative layer 25 forms the cover of a book 10 (Fig. 1; col. 2, LL. 4-5, LL. 11-14), such that it would have been obvious to one of ordinary skill in the art to configure the decorative layer 25 to be in a form of at least one selected from the group consisting of a letter, figure, sign, design, illustration.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman et al. and Stark et al. as applied to claims 1, 5, 9, and 11 above, and further in view of Dole and Wunderlich (“Melting Points and Heats of Fusion of Polymers and Copolymers”).
Regarding claim 2, Leatherman et al. in view of Stark et al. do not specifically teach a heat of fusion of the high-frequency dielectric adhesive layer 27.  However, Dole and Wunderlich teach that thermoplastic resins such as polyethylene and polyamide are known to have heats of fusion in a range from 1 to 80 J/g (4.18 cal/g to 334.72 cal/g) (pp.34-35), and Stark et al. teach that these thermoplastics are effective for a high-frequency dielectric adhesive layer (Fig. 6; [0081]), such that it would have been obvious to one of ordinary skill in the art to select a high-frequency dielectric adhesive layer 27 in Leatherman et al. satisfying the claimed condition.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman et al. and Stark et al. as applied to claims 1, 5, 9, and 11 above, and further in view of Carraher, Jr. (“Solubility parameters of selected polymers”).  (Note that, as a teaching of intrinsic properties, Carraher, Jr. need not antedate Applicant’s effective filing date.)
Regarding claim 4, Leatherman et al. in view of Stark et al. do not specifically teach solubility parameters of the high-frequency dielectric adhesive layer 27.  However, Carraher, Jr. teaches that thermoplastic resins such as polyethylene and polyamide (nylon) are known to have different solubility parameters (Table 2), and Stark et al. teach that a combination of these thermoplastics is effective for a high-frequency dielectric adhesive layer (Fig. 6; [0078, 0081]), such that it would have been obvious to one of ordinary skill in the art to select a high-frequency dielectric adhesive layer 27 in Leatherman et al. satisfying the claimed condition.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman et al. and Stark et al. as applied to claims 1, 5, 9, and 11 above, and further in view of Kalishek (US 2006/0062948).
Regarding claim 7, Leatherman et al. in view of Stark et al. do not specifically teach that the component B may be zinc oxide.  However, it is known in the art that zinc oxide is an effective particulate dielectric filler in resin compositions, as evidenced by Kalishek (Fig. 5; [0018, 0020-0022, 0054, 0067]), such that it would have been obvious to one of ordinary skill in the art to select zinc oxide as the component B in the high-frequency dielectric heating adhesive sheet of Leatherman et al.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leatherman et al. and Stark et al. as applied to claims 1, 5, 9, and 11 above, and further in view of any one of Kalishek, Morters (US 4,940,894), Wagner (US 2013/0313968), or Li (US 2016/0137888).
Regarding claim 10, Leatherman et al. in view of Stark et al. do not specifically teach that the component B may be one of the claimed compounds.  However, it is known in the art that these compounds (generally, silicon carbide or metal oxides, titanates, zirconates, niobates, and silicates, including various inorganic hydrates) are effective particulate dielectric fillers in resin compositions, as evidenced by Kalishek (Fig. 5; [0018, 0020-0022, 0054, 0067]), Morters (col. 5, LL. 45-48, LL. 51-62), Wagner [0061-0069], or Li (Abstract; [0042]), such that it would have been obvious to one of ordinary skill in the art to select a single one or a combination of two or more of these compounds as the component B in the high-frequency dielectric heating adhesive sheet of Leatherman et al.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chu et al. (US 6,048,599), Leatherman ‘360 (US 3,900,360), and Bauder (EP 0 331 765) teach articles considered relevant to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745